 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         KANNHA BOUNCHANH, an                               CASE NO. 3:19-cv-05171
 9       individual,
                                                            ORDER DENYING MOTION FOR
10                               Plaintiff,                 RECONSIDERATION
                 v.
11
         WASHINGTON STATE HEALTH
12       CARE AUTHORITY, et al.,

13                               Defendant.

14
             THIS MATTER comes before the Court on Plaintiff’s Motion for Reconsideration [Dkt.
15
     # 71] of the Court’s prior Order [Dkt. # 68] granting AFSCME's Motion to Dismiss, denying
16
     Plaintiff's Motion for Summary Judgment, and denying Plaintiff's Motion to Postpone Decision
17
     on his Summary Judgment. Bounchanh argues that he has evidence supporting his claims and he
18
     wants to present it to a jury.
19
             Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily
20
     be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal
21
     authority which could not have been brought to the attention of the court earlier, through
22
     reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and
23

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
 1   that amounts to a complete disregard of the controlling law or the credible evidence in the

 2   record.” Black's Law Dictionary 622 (9th ed. 2009).

 3          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 4   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 5   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 6   unusual circumstances, unless the district court is presented with newly discovered evidence,

 7   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

 8   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

 9   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

10   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

11   reconsideration should not be used to ask a court to rethink what the court had already thought

12   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

13   Ariz. 1995).

14          Mere disagreement with a previous order is an insufficient basis for reconsideration, and

15   reconsideration may not be based on evidence and legal arguments that could have been

16   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

17   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

18   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

19   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

20   //

21   //

22   //

23

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
 1          Bounchanh has not met this standard. The claims and defendants were dismissed because

 2   the limitations period had run, and because he failed to state a plausible claim. Neither of these

 3   bases for dismissal depend on Bounchanh’s (or any other) evidence. The Court will not

 4   reconsider its ruling. Bounchanh’s Motion for Reconsideration [Dkt. # 71] is DENIED.

 5          IT IS SO ORDERED.

 6          Dated this 29th day of July.

 7

 8                                                         A
                                                           Ronald B. Leighton
 9                                                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 3
